 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 1 of 8 PageID: 1




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 IN RE: JOHNSON & JOHNSON                        MDL No. 2738 (FLW) (LHG)
 TALCUM POWDER PRODUCTS
 MARKETING, SALES PRACTICES,
 AND PRODUCTS LIABILITY
 LITIGATION
 This document relates to: Banitha Agee


                        SHORT FORM COMPLAINT
                           AND JURY DEMAND

      The Plaintiff(s) named below file(s) this Short Form Complaint and

Demand for Jury Trial against Defendants named below by and through the

undersigned counsel. Plaintiff(s) incorporate(s) by reference the allegations

contained in Plaintiffs’ Master Long Form Complaint in In re: Talcum

Powder    Products    Marketing,   Sales    Practices,   and   Products   Liability

Litigation, MDL No. 2738 in the United States District Court for the

District of New Jersey. Plaintiff(s) file(s) this Short Form Complaint as

permitted by Case Management Order No. 1 of this Court.

      In addition to those causes of action contained in Plaintiffs’ Master

Long Form Complaint, where certain claims require specific pleadings and/or

amendments, Plaintiff(s) shall add and include them herein.




                                        1
 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 2 of 8 PageID: 2




                           IDENTIFICATION OF PARTIES

Identification of Plaintiff(s)

1.       Name of individual injured due to the use of talcum powder product(s):

Banitha Agee                                                                                 .

2.       At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of

Baltimore, Maryland                                                                          .

3.       Consortium Claim(s): The following individual(s) allege damages for

loss of consortium: N/A               .

4.       Survival and/or Wrongful Death Claims:

                Name and residence of Decedent Plaintiff when she suffered the

talcum powder product(s) related death: N/A               .

5.       Plaintiff/Decedent     was       born   on      6/29/1988           and   died     on

N/A .

6.       Plaintiff is filing this case in a representative capacity as the

of the                 , having been duly appointed as the

                              by the         Court of




                                                 2
    Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 3 of 8 PageID: 3




7.      As a result of using talcum powder products, Plaintiff/Decedent suffered

personal and economic injur(ies) that are alleged to have been caused by the

use of the products identified in Paragraph 16 below, but not limited to, the

following:

               X          injury to herself

                          injury to the person represented

                          wrongful death

                          survivorship action

                          economic loss

                          loss of services

                          loss of consortium

               X          other:    pain suffering and mental anguish



8.      Plaintiff(s)/Decedent      Plaintiff(s)     is/are     suing      the      following

Defendant(s) (please check all that apply)1:

        ;     Johnson & Johnson

        ;     Johnson & Johnson Consumer Inc.


1
  If additional Counts and/or Counts directed to other Defendants are alleged by the specific
Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements
of the Federal Rules of Civil Procedure, and the Defendants against whom they are alleged
must be specifically identified on a separate sheet of paper attached to this Short Form
Complaint.


                                              3
 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 4 of 8 PageID: 4




              Imerys Talc America, Inc. (“Imerys Talc”)

      ;       Personal Care Products Council (“PCPC”)

Additional Defendants:

      Other(s) Defendant(s) (please specify):




                            JURISDICTION & VENUE

Jurisdiction:

9.    Jurisdiction in this Short Form Complaint is based on:

      ;       Diversity of Citizenship

              Other (The basis of any additional ground for jurisdiction must

be pled in sufficient detail as required by the applicable Federal Rules of Civil

Procedure):



Venue:

10.   District Court(s) and Division (if any) in which venue was proper

where you might have otherwise filed this Short Form Complaint absent the

direct filing Order entered by this Court and to where remand could be

ordered by the Judicial Panel for trial:

Eastern District of Pennsylvania



                                           4
 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 5 of 8 PageID: 5




                             CASE SPECIFIC FACTS

11.   Plaintiff(s) currently reside(s) in (City, State):

Baltimore, Maryland                                                                    .

12.   At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum

powder product(s) injury, Plaintiff/Decedent resided in (City, State):

Philadelphia, Pennsylvania                                                             .

13.   The     Plaintiff/Decedent      was      diagnosed    with   a   talcum    powder

product(s) injury in (City/State):                 Philadelphia, Pennsylvania

              on    1/1/2015         (date).

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using

talcum powder product(s) on or about the following date:                        9/1/2000

and continued the use of talcum powder product(s) through about the

following date: 1/1/2015 .

15.   The Plaintiff/Decedent purchased talcum powder product(s) in the

following (State(s)): PA .

16.   Plaintiff/Decedent used the following talcum powder products:

      ;      Johnson & Johnson’s Baby Powder

      ;      Shower to Shower




                                               5
 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 6 of 8 PageID: 6




                                 CAUSES OF ACTION

17.    Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master

Long Form Complaint and Jury Demand as if fully set forth herein.

18.    The following claims and allegations asserted in the Master Long

Form Complaint and Jury Demand are herein adopted by reference by

Plaintiff(s):

                Count I: Products Liability – Strict Liability – Failure to Warn (Against
                Imerys Talc)

       ;        Count II: Products Liability – Strict Liability – Failure to Warn
                (Against the Johnson & Johnson Defendants)

                Count III: Products Liability – Strict Liability – Defective
                Manufacturer and Design (Against Imerys Talc)

       ;        Count IV: Products Liability – Strict Liability – Defective
                Manufacturer and Design (Against the Johnson & Johnson Defendants)

       ;        Count V: Breach of Express Warranties (Against the Johnson &
                Johnson Defendants)

       ;        Count VI: Breach of Implied Warranty of Merchantability (Against the
                Johnson & Johnson Defendants)

       ;        Count VII: Breach of Implied Warranty of Fitness for a Particular
                Purpose (Against the Johnson & Johnson Defendants)

                Count VIII: Negligence (Against Imerys Talc)

       ;        Count IX: Negligence (Against the Johnson & Johnson Defendants)

       ;        Count X: Negligence (Against PCPC)




                                             6
 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 7 of 8 PageID: 7




      ;        Count XI: Negligent Misrepresentation (Against the Johnson &
               Johnson Defendants)

      ;        Count XII: Fraud (Against the Johnson & Johnson Defendants)

      ;        Count XIII: Fraud (Against PCPC)

      ;        Count XIV: Violation of State Consumer Protection Laws of

the    State       of         Maryland                (Against     the    Johnson      &

Johnson Defendants).

               Count XV: Fraudulent Concealment (Against Imerys Talc)

      ;        Count XVI: Fraudulent Concealment (Against the Johnson & Johnson
               Defendants)

      ;        Count XVII: Fraudulent Concealment (Against PCPC)

      ;        Count XVIII: Civil Conspiracy (Against All Defendants)

               Count XIX: Loss of Consortium (Against All Defendants)

      ;        Count XX: Punitive Damages (Against All Defendants)

      ;        Count XXI: Discovery Rule and Tolling (Against All Defendants)

               Count XXII: Wrongful Death (Against All Defendants)

               Count XXIII: Survival Action (Against All Defendants)

               Furthermore,   Plaintiff(s)       assert(s)   the   following   additional

theories and/or State Causes of Action against Defendant(s) identified

in Paragraph nine (9) above. If Plaintiff(s) includes additional theories of recovery,

to the extent they require specificity in pleadings, the specific facts



                                             7
 Case 3:20-cv-16026-FLW-LHG Document 1 Filed 11/13/20 Page 8 of 8 PageID: 8




and allegations supporting these theories must be pled by Plaintiff(s) in a

manner complying with the requirements of the Federal Rules of Civil

Procedure.

      WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against

Defendants of compensatory damages, punitive damages, interest, costs of

suit, and such further relief as the Court deems equitable and just, and as set

forth in the Master Long Form Complaint as appropriate.

                                 JURY DEMAND

      Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: 11/12/2020                       Respectfully Submitted by,

                                        /s/ Matthew McCarley
                                        Darren McDowell (TX Bar No. 24025520)
                                        Steve Schulte (TX Bar No. 24051306)
                                        Matthew McCarley (TX Bar No 24041426)
                                        Nicholas Gibson (TX Bar No. 24118749)
                                        Jason Long (TX Bar No. 24098012)
                                        Patrick Luff (TX Bar No. 24092728)
                                        FEARS NACHAWATI LAW FIRM
                                        5473 Blair Road
                                        Dallas, TX 75231
                                        Tel. 214-890-0711
                                        Fax 214-890-0712
                                        dmcdowell@fnlawfirm.com
                                        schulte@fnlawfirm.com
                                        mccarley@fnlawfirm.com
                                        ngibson@fnlawfirm.com
                                        jlong@fnlawfirm.com
                                        pluff@fnlawfirm.com
                                        Counsel for Plaintiff(s)




                                          8
